Citation Nr: 0904546	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-24 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from May 1960 to March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which granted service connection for 
tinnitus but denied service connection for bilateral 
sensorineural hearing loss.

In August 2006, the Veteran testified in a hearing before a 
Decision Review Officer at the RO, and a transcript of that 
hearing is contained in the record. 


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is likely 
the result of injury from the same excessive aircraft noise 
exposure during his active service that resulted in his 
service-connected tinnitus.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duty to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This act pertains to VA's duties to notify 
and assist a veteran with regard to his or her claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  In most Board Decisions, there is 
some discussion as to whether or not VA fulfilled its duty to 
notify and assist the Veteran in the development of the 
claim.  Here, however, in view of the Board's favorable 
decision below, further discussion regarding any lapses in 
duties to assist and notify, or regarding whether the Veteran 
was prejudiced by any such lapses, would serve no useful 
purpose.  

2.	Service Connection for Bilateral Sensorineural Hearing 
Loss

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Other organic diseases of the nervous system, such 
as sensorineural hearing loss, are on the list of chronic 
diseases subject to presumptive service connection; and, the 
applicable presumptive period is one year.  38 C.F.R. § 
3.307(a)(3).

In addition to the rules regarding service connection in 
general, there are additional considerations for addressing 
claims of entitlement to service connection for sensorineural 
hearing loss. 

Under the laws administered by VA, a certain threshold level 
of hearing impairment must be shown in order for hearing loss 
to be considered a disability.  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  
38 C.F.R. § 3.385.

The Board notes that with audiological examinations, the 
threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  That being 
said, unless a hearing loss as defined under 38 C.F.R. 
§ 3.385 is shown, VA may not grant service connection for 
hearing loss.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.




Factual Background and Analysis 

The Veteran claims entitlement to service connection for 
bilateral hearing loss.   Specifically, he attributes his 
claimed hearing loss to injury caused by aircraft engine 
noise exposures while in service.  The record clearly shows 
that the Veteran has a current diagnosis of bilateral hearing 
loss as defined by 38 C.F.R. § 3.385.  See February 2006 VA 
examination.  Further, VA has already conceded that the 
Veteran has been exposed to a great deal of inservice noise 
from aircraft when it granted the Veteran service connection 
to tinnitus because of such exposure.  The sole remaining 
question is whether the Veteran's current hearing loss 
disability is related to service. 

A review of the Veteran's service record showed that the 
Veteran served in the United States Marine Corps as an 
Aviation Electronics Operation, a specialty that worked in 
close proximity to extreme aircraft noise.  The Veteran's 
service treatment records included the report of a February 
1960 enlistment examination, which showed that on audio 
evaluation the Veteran's hearing measured normally at 15/15, 
bilaterally, on spoken voice measurement.  See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1990).  By the time of 
the March 1964 discharge examination, the Veteran's hearing 
measured at 20/15, bilaterally, on spoken voice measurement.  
This evidence suggests a gradual increase in the severity of 
hearing loss while the Veteran was in service. 

The service treatment records also include reports of two 
audiological tests conducted while the Veteran was in 
service, dated November 14, 1961 and November 29, 1961.  The 
results of both tests are represented in graphic instead of 
numeric form, and the Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 (2008) 
in order to determine the severity of the Veteran's bilateral 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that the Board and the RO may not interpret 
graphical representations of audiometric data).  However, 
there is an interpretation of the November 29, 1961 
audiological results in the physician's note corresponding to 
that same date within the Veteran's service treatment 
records.  In that note, the physician recorded that the 
Veteran had "25-35 db loss (left) ear at 500-2000 range" 
and "(right) ear shows 15 db loss".  This interpretation 
taken with a visual analysis of the report from that date 
indicated that the Veteran had some degree of hearing loss 
while in service.  See Hensley, 5 Vet. App.155. 

At the August 2006 hearing conducted by the Decision Review 
Officer, the Veteran stated that he had been diagnosed with 
hearing loss, as early as 1973, during an audiological 
examination conducted at the Central Missouri State 
University.  This presumably would have been the first record 
of the Veteran's bilateral hearing loss; however, those 
records are not contained in the file.  The Veteran stated 
during the hearing that he has been unable to obtain records 
from the university.  The Board notes that the Veteran has 
not submitted a VA-Form 21-4142, Authorization and Consent to 
Release Information to the VA, to allow the VA to obtain 
these records on his behalf. 

The first record of bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385 is shown in the private medical 
reports of four audiological tests from July 1993, August 
1997, August 2002, and August 2005 conducted by the Old 
Westport ENT and Allergy, Inc. (Westport ENT).  Even though 
the auditory thresholds at frequencies from 500 to 4000 Hz 
are in graphic form, the speech recognition scores in the 
July 1993, August 2002 and August 2005 are numeric and each 
showed the Veteran had bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385. 

The February 2006 VA examination results, likewise, showed 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  The audiometric test results revealed the pure tone 
thresholds in both ears to be greater than 40 decibels in all 
but the frequency at 500 Hz in the right ear.  The speech 
recognition scores in this examination were 76 percent in the 
right ear and 78 percent in the left ear.  

In that examination report, the examiner noted that the 
Veteran's military occupational history of installing radar 
"near" aircrafts was associated with "noise risk" but did 
not involve exposure to such excessive noise that would cause 
his current level of significant hearing loss.  As such, the 
examiner concluded that "it is more likely than not his 
military exposure was not a viable source of excessive noise 
exposure; therefore, it is not the cause of the Veteran's 
hearing loss."   

In contrast to that opinion, the Veteran submitted a 
September 2006 private medical opinion by Dr. A. Robinson 
from the Westport ENT that stated there was a nexus between 
the current bilateral hearing loss and the service noise 
exposure.  In that opinion, Dr. Robinson stated that she had 
reviewed the Veteran's service treatment records, and noted, 
in her opinion, that the November 14, 1961 audiogram showed 
"significant hearing loss in both ears that was worse in the 
left."  She also stated that the Veteran has experienced 
hearing loss since that time, and that the more recent 
audiological examinations showed that his hearing loss has 
progressed considerably.  She concluded by opining, "the 
veteran's exposure to significant noise while in service is 
very likely the cause of his current hearing loss." 

After careful review of the record and giving the benefit of 
any doubt to the Veteran, the Board finds the evidence for 
and against the claim to be at least in approximate balance.  
While one medical opinion of record is against the veteran's 
claim and another is for it, it cannot be denied that the 
Veteran's service treatment records indicated that he had 
some degree of hearing loss while in service.  Under such 
circumstances, resolution of all reasonable doubt shall be in 
the Veteran's favor.  Consequently, the Board concludes that 
service connection for bilateral hearing loss is warranted.



ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted. 



____________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


